IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,973-02


                          EX PARTE RUBEN VILLANUEVA, JR.,
                          AKA RUBEN VILLANUEVA, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2019-DCR-02325-C IN THE 197TH DISTRICT COURT
                           FROM CAMERON COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of one count of aggravated sexual assault and two counts of

indecency with a child by contact and sentenced to 12 years’ imprisonment. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that, due to his incompetence, he did not knowingly and voluntarily

waive his trial rights and his guilty plea was not knowing and voluntary. He has provided records

which, he asserts, show that he suffered from extreme mental illness and lacked the ability to enter

into binding agreements at the time of the plea proceeeding.
                                                                                                       2

        Applicant also states that he received ineffective assistance of defense counsel because

counsel failed to investigate and request an evaluation of Applicant’s competence. Applicant asserts

that, if counsel had requested a competency hearing and obtained an evaluation, Applicant would

have been found incompetent.

        Applicant has alleged facts that, if true, might entitle him to relief. Brady v. United States,

397 U.S. 742 (1970); Boyett v. State, 545 S.W.3d 556, 563-64 (Tex. Crim. App. 2018); Ex parte

Lahood, 401 S.W.3d 45, 50 (Tex. Crim. App. 2013). Accordingly, the record should be developed.

The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, §

3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d).

        It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. See TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.

Filed: October 27, 2021
Do not publish